DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation (emphasis added) “if, among the first valve device, the second valve device, and the third valve device, any abnormality is additionally detected in one of two valve devices different from the other valve device in which an abnormality is already detected…” There is insufficient antecedent basis for this limitation in the claim. While Claim 1 makes clear that detection of a given abnormality (i.e. “a different abnormality,” “any abnormality”) in the first, second, or third valve devices triggers the initiation of fail-safe power generation, Claim 1 nonetheless lacks antecedent basis for “the other valve device” with respect to operation during the fail-safe power generation. Proper clarification is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Tetsuya et al. (JP 2008-060054, using the provided English machine translation for citation purposes), and further in view of Katayama (US 2019/0280314).

Regarding Claim 1, Tetsuya teaches a fuel cell system (“fuel cell system”) (Abstract, [0001]). As illustrated in Figure 1, Tetsuya teaches that the system comprises a fuel cell stack (40) (“fuel cell”), a cathode gas supply passage (11) for supplying cathode gas to the fuel cell stack (“an oxidation gas supply channel configured to supply oxidation gas to the fuel cell”), a cathode off-gas discharge passage (12) for discharging cathode off-gas from the fuel cell stack (“an oxidation off-gas discharge channel configured to discharge oxidation off-gas from the fuel cell”), and a bypass flow path (19) which connects the cathode gas supply passage with the cathode off-gas discharge passage (“a bypass channel configured to connect the oxidation gas supply channel and the oxidation off-gas discharge channel”) ([0028], [0031], [0033]). As further illustrated in Figure 1, Tetsuya teaches that the system comprises a bypass valve (18) provided in the cathode gas supply passage which adjusts a flow rate of cathode gas flowing therethrough which is supplied to the fuel cell stack (“a first valve device provided at the oxidation gas supply channel and configured to adjust a flow rate of the oxidation gas supplied to the fuel cell”), a regulating valve (16) provided in the cathode off-gas discharge passage which adjusts the pressure (and therefore a flow rate either indirectly or directly) of cathode off-gas flowing therethrough which is discharged from the fuel cell stack (“a second valve device provided at the oxidation off-gas discharge channel and configured to adjust a flow rate of the oxidation off-gas discharged from the fuel cell”), and a bypass valve (17) provided in the bypass flow path which adjusts a flow rate of cathode gas flowing therethrough (“a third valve device provided at the bypass channel and configured to adjust a flow rate of the oxidation gas flowing through the bypass channel”) ([0032]-[0033], [0049]). As further illustrated in Figure 1, Tetsuya teaches that the system comprises a controller (50) which controls power generation operations of the system itself (“a control unit configured to control power generation by the fuel cell”) ([0041]-[0043]). Tetsuya teaches that the controller operates such that it is configured to detect an abnormality in the regulating valve (e.g. valve held half open, valve held fully open, valve stuck fully closed) (i.e. the controller is interpreted to be, comprise, or otherwise function as, “an abnormality detection unit configured to detect an abnormality” in “the second valve device,” wherein it is noted that the instant Claim does not preclude an interpretation where the controller of Tetsuya is simultaneously the “control unit” and “abnormality detection unit”) ([0045]-[0046]). Tetsuya teaches that when an abnormality relating to the valve being held half open or fully open is detected, the controller causes the fuel cell stack to initiate a fail-safe process in which a limitation is provided on an electric current output from the fuel cell stack ([0046]-[0053]).
While the controller is configured to detect an abnormality in the regulating valve, Tetsuya does not explicitly teach that the controller is also configured to detect an abnormality in bypass valve (18) or bypass valve (17).
However, Katayama teaches a fuel cell system (Abstract, [0002]). As illustrated in Figure 1, Katayama teaches that the system comprises a control unit (700), wherein the control unit further comprises a determination unit (740) therein ([0016], [0025]). Katayama teaches that the determination unit determines whether an abnormality has occurred in the system and the position in the system at which such an abnormality has occurred ([0026]). Katayama teaches that an event which is considered as an abnormality is when a bypass valve (550) within the system becomes stuck open ([0041]).
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would configure the controller of Tetsuya to further detect valve opening abnormalities, as taught by Katayama, in bypass valve (18) and bypass valve (17) of Tetsuya (“an abnormality detection unit configured to detect an abnormality in the first valve device, the second valve device, and the third valve device”), given that such a modification would further allow for detection of each bypass valve becoming stuck open.
Tetsuya, as modified by Katayama, does not explicitly teach that the controller operates in the instantly claimed manner (i.e. if instantly claimed (i), (ii), or (iii) occurs, the control unit causes the fuel cell to initiate the claimed fail-safe power generation, wherein if the claimed any additional abnormality during the claimed fail-safe power generation is detected, the control unit stops power generation of the fuel cell).
However, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (See MPEP 2114(I)). In particular, the instantly claimed limitation regarding the behavior of the instantly claimed control unit is interpreted to be a functionally defined limitation of the instantly claimed apparatus (in this case, a fuel cell system) (See MPEP 2114(I)). The fuel cell system of Tetsuya, as modified by Katayama, possesses the instantly claimed and requisite structure (i.e. the aforementioned structural components of the fuel cell system including, at least, the fuel cell stack, controller, regulating valve, bypass valve (18), bypass valve (17)) such that it follows that the fuel cell system of Tetsuya, as modified by Katayama, would be capable of performing, or capable of being configured to perform, the instantly claimed functionality (especially given that the instantly claimed control unit is not programmed to operate in the instantly claimed manner).  
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would recognize and/or expect that because the fuel cell system of Tetsuya, as modified by Katayama, possesses all of the aforementioned structural components (i.e. at least, the fuel cell stack, controller, regulating valve, bypass valve (18), bypass valve (17)), it follows that the fuel cell system of Tetsuya, as modified by Katayama, is capable of performing, or capable of being configured to perform, the instantly claimed functionality (especially given that the instantly claimed control unit is not programmed to operate in the instantly claimed manner).

Regarding Claim 2, Tetsuya, as modified by Katayama, teaches the instantly claimed invention of Claim 1, as previously described.
Tetsuya, as modified by Katayama, does not explicitly teach that the controller operates in the instantly claimed manner.
However, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (See MPEP 2114(I)). In particular, the instantly claimed limitation regarding the behavior of the instantly claimed control unit is interpreted to be a functionally defined limitation of the instantly claimed apparatus (in this case, a fuel cell system) (See MPEP 2114(I)). The fuel cell system of Tetsuya, as modified by Katayama, possesses the instantly claimed and requisite structure (i.e. the aforementioned structural components of the fuel cell system including, at least, the fuel cell stack, controller, regulating valve, bypass valve (18), bypass valve (17)) such that it follows that the fuel cell system of Tetsuya, as modified by Katayama, would be capable of performing, or capable of being configured to perform, the instantly claimed functionality (especially given that the instantly claimed control unit is not programmed to operate in the instantly claimed manner).  
Therefore, it would have been obvious before the effective filing date of the claimed invention that one of ordinary skill in the art would recognize and/or expect that because the fuel cell system of Tetsuya, as modified by Katayama, possesses all of the aforementioned structural components (i.e. at least, the fuel cell stack, controller, regulating valve, bypass valve (18), bypass valve (17)), it follows that the fuel cell system of Tetsuya, as modified by Katayama, is capable of performing, or capable of being configured to perform, the instantly claimed functionality (especially given that the instantly claimed control unit is not programmed to operate in the instantly claimed manner).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729